Citation Nr: 1642219	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-26 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service in the Air Force from January 1947 to February 1967, including service in the Republic of Vietnam.  The Veteran died in August 1988 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Pension Management Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that there has been a significant procedural development since the last readjudication of the appellant's claim in a July 2013 supplemental statement of the case.  In August 2013, the appellant asserted that the Veteran's cause of death was due to diabetes mellitus that is presumptively due to in-service herbicide exposure.  In a July 2014 rating decision, the RO granted the Veteran service connection for diabetes mellitus type II and assigned a 20 percent rating effective December 22, 1987.  Earlier, in June 2014, the RO obtained a medical opinion on whether the Veteran's now service-connected diabetes caused or contributed to the cause of his death.  However, the RO did not readjudicate the appellant's claim for service connection for the cause of the Veteran's death.  To ensure due process, the AOJ should readjudicate the claim.

In the June 2014 medical opinion, the examiner stated that there are insufficient medical records to give a definitive opinion without resorting to mere speculation as to whether the Veteran's diabetes caused or substantially or materially contributed to his death, which the record shows was due to cardiac arrest.  The examiner noted that there are too many unknowns, including the control of the Veteran's diabetes prior to death, smoking history prior to death, and other risk factors for heart disease.  

The Board observes that there are outstanding medical records that may be helpful in rendering an opinion in this case.  The appellant advised that the Veteran had been treated at the hospital at Roosevelt Roads Naval Station in Puerto Rico from 1972 to 1980 and at Gorgas Army Hospital in Panama from 1982 to 1987.  In April 2013, based on the report of death being at Gorgas Army Community Hospital, the RO requested the Veteran's records from Gorgas Army Hospital from January 1988 to August 1988.  In May 2013, the RO received a negative response.  The RO then determined that medical records from Gorgas Army Hospital were unavailable.  While the Board appreciates the RO's efforts, the RO's request was incomplete, as it did not address the records dating from 1982 to 1987.  Also, the RO did not attempt to obtain the records from Roosevelt Roads Naval Station.  To ensure a complete record, the AOJ should attempt to obtain records from these facilities.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's medical records from Roosevelt Roads Naval Station from 1972 to 1980 and Gorgas Army Hospital from 1982 to 1987.  

2.  Then, readjudicate the claim, with consideration of all of the evidence added to the claims file since the issuance of the July 2013 supplemental statement of the case, to include the award of service connection for diabetes mellitus type II.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

